PER CURIAM.
The charter party provides for payment by the owners for all “stores.” It provides for payment by the charterers for “all coals.” A quantity of the coal furnished by the charterers was used in the galley for cooking purposes, and the question is whether its value was chargeable, against the owners or the charterers.
The charter is somewhat ambiguous. “Stores” is a very , broad term, and in the absence of a more specific provision would undoubtedly include the coal in question. But the provision that the charterers shall provide and pay for “all the coals” specifically refers to coal, and we find nothing in that provision or in the other provisions requiring the phrase to be limited to coal used for steaming purposes. If it were shown that galley coal was kept separate from .the general supply, there would be more ground for that construction.. But this was not shown. Upon the whole, we think that the District Court properly interpreted the charter as requiring the charterers to pay for galley as well as other coal.
The decree is affirmed, with interest and costs.